Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority to CN 2020101730312 filed on March 13, 2020 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on March 4, 2021 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang et al. (US Pat. 6,973,871) (cited by Applicant).
Regarding claim 19, Chuang et al. discloses an electric toaster comprising: a toaster body comprising: a toaster body(Fig. 1) comprising: a housing having a top outer surface, a bottom outer surface, a side outer surface extending between the top and bottom outer surfaces, and a shoulder  (422) in the side outer surface that circumscribes the housing, the shoulder separating the housing into an upper portion located above the shoulder and a lower portion located below the shoulder; a bread slot (411) in the top outer surface of the housing through which a bread can pass; a heating chamber (20)  in the housing below the bread slot; a heating element (32) configured to generate heat in the heating chamber when receiving power from a power supply; an elevator assembly (via 34’) comprising an elevator positioned in the heating chamber for supporting the bread, the elevator movable between a raised position and a lowered position; and a toaster cover (5) comprising a tray body comprising a basin floor and a basin wall extending from and circumscribing the basin floor to collectively define a basin; and the toaster cover (5) alterable between: (1) a serving tray state in which the toaster cover is separated and remote from the toaster body; and (2) an assembled state in which the toaster cover rests atop the toaster body so that: (i) a distal edge of the basin wall contacts the shoulder of the housing of the toaster body; (ii) the upper portion of the housing of the toaster body extends into the basin; and (iii) the outer wall surface of the basin wall is substantially flush with the side outer surface of the lower portion of the toaster body (Fig. 2-6).
Allowable Subject Matter
Claims 1-18 are allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Russell (US Pat. 2,320,951)
Sossoli (US Pat. 2,659,295)
Wachtel (US Pat. 3,074,342)
Murphy (US Pat. 3,603,242)
Lebron (US Pat. 6,244,166)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        5/15/20229222222
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761